EXHIBIT 10.12

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

EXECUTION VERSION

CONFIDENTIAL

Master Manufacturing Services Agreement

July 28, 2017

PARATEK PHARMACEUTICALS, INC.

 

 

 

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

Table of Contents

 

ARTICLE 1 Structure of Agreement and Interpretation

 

1

 

 

 

1.1

 

Master Agreement.

 

1

1.2

 

Product Agreements.

 

2

1.3

 

Definitions.

 

2

1.4

 

Currency.

 

7

1.5

 

Sections and Headings.

 

7

1.6

 

Singular Terms.

 

8

1.7

 

Appendix 1, Schedules and Exhibits.

 

8

 

 

 

 

 

ARTICLE 2 PATHEON'S MANUFACTURING services

 

9

 

 

 

2.1

 

Manufacturing Services.

 

9

2.2

 

Active Material Yield.

 

11

 

 

 

 

 

ARTICLE 3 CLIENT'S OBLIGATIONS

 

12

 

 

 

3.1

 

Payment.

 

12

3.2

 

Active Materials and Qualification of Additional Sources of Supply.

 

12

 

 

 

 

 

ARTICLE 4 [* * *] COMPONENT COSTS

 

13

 

 

 

4.1

 

First Year Pricing.

 

13

4.2

 

Price Adjustments – Subsequent Years’ Pricing.

 

13

4.3

 

[* * *]

 

14

4.4

 

Price Adjustments – Current Year Pricing.

 

14

4.5

 

[* * *]

 

14

4.6

 

Multi-Country Packaging Requirements.

 

14

 

 

 

 

 

ARTICLE 5 ORDERS, SHIPMENT, INVOICING, PAYMENT

 

14

 

 

 

5.1

 

Orders and Forecasts.

 

14

5.2

 

Reliance by Patheon.

 

15

5.3

 

[* * *].

 

16

5.4

 

Delivery and Shipping.

 

16

5.5

 

Invoices and Payment.

 

16

 

 

 

 

 

ARTICLE 6 PRODUCT CLAIMS AND RECALLS

 

16

 

 

 

6.1

 

Product Claims.

 

16

6.2

 

Product Recalls and Returns.

 

17

6.3

 

Patheon’s Responsibility for Defective and Recalled Products.

 

17

6.4

 

Disposition of Defective or Recalled Products.

 

18

6.5

 

Healthcare Provider or Patient Questions and Complaints.

 

18

6.6

 

[* * *].

 

18

 

 

 

 

 

ARTICLE 7 CO-OPERATION

 

18

 

 

 

7.1

 

Quarterly Review.

 

18

7.2

 

Governmental Agencies.

 

19

7.3

 

Records and Accounting by Patheon.

 

19

- i -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

7.4

 

Inspection.

 

19

7.5

 

Access.

 

19

7.6

 

Notification of Regulatory Inspections.

 

19

7.7

 

Reports.

 

20

7.8

 

Regulatory Filings.

 

20

7.9

 

Technology Transfer.

 

21

 

 

 

 

 

ARTICLE 8 TERM AND TERMINATION

 

21

 

 

 

8.1

 

Initial Term.

 

21

8.2

 

Termination for Cause.

 

21

8.3

 

Obligations on Termination.

 

22

 

 

 

 

 

ARTICLE 9 REPRESENTATIONS, WARRANTIES AND COVENANTS

 

23

 

 

 

9.1

 

Authority.

 

23

9.2

 

Client Warranties.

 

23

9.3

 

Patheon Warranties.

 

24

9.4

 

Permits.

 

24

9.5

 

No Warranty.

 

25

 

 

 

 

 

ARTICLE 10 REMEDIES AND INDEMNITIES

 

25

 

 

 

10.1

 

Consequential and Other Damages.

 

25

10.2

 

Limitation of Liability.

 

25

10.3

 

Patheon Indemnity.

 

25

10.4

 

Client Indemnity.

 

26

10.5

 

Reasonable Allocation of Risk.

 

26

 

 

 

 

 

ARTICLE 11 CONFIDENTIALITY

 

26

 

 

 

11.1

 

Confidential Information.

 

26

11.2

 

Use of Confidential Information.

 

27

11.3

 

Exclusions.

 

27

11.4

 

Photographs and Recordings.

 

28

11.5

 

Permitted Disclosure.

 

28

11.6

 

Marking.

 

28

11.7

 

Return of Confidential Information.

 

28

11.8

 

Remedies.

 

28

 

 

 

 

 

ARTICLE 12 DISPUTE RESOLUTION

 

29

 

 

 

12.1

 

Commercial Disputes.

 

29

12.2

 

Technical Dispute Resolution.

 

29

 

 

 

 

 

ARTICLE 13 MISCELLANEOUS

 

29

 

 

 

13.1

 

Inventions.

 

29

13.2

 

Intellectual Property.

 

30

13.3

 

[* * *].

 

30

13.4

 

Insurance.

 

30

13.5

 

Independent Contractors.

 

31

- ii -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

13.6

 

No Waiver.

 

31

13.7

 

Assignment and Subcontracting.

 

31

13.8

 

Force Majeure.

 

31

13.9

 

Additional Product.

 

32

13.10

 

Notices.

 

32

13.11

 

Severability.

 

32

13.12

 

Entire Agreement.

 

32

13.13

 

Other Terms.

 

33

13.14

 

No Third Party Benefit or Right.

 

33

13.15

 

Execution in Counterparts.

 

33

13.16

 

Use of Client Name.

 

33

13.17

 

Taxes.

 

33

13.18

 

Governing Law.

 

33

13.19

 

Further Assurances..

 

34

13.20

 

Supply and Quality Committee

 

34

 

 

- iii -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

MASTER MANUFACTURING SERVICES AGREEMENT

THIS MASTER MANUFACTURING SERVICES AGREEMENT (the “Agreement”) is made as of
July 28, 2017 (the “Effective Date”)

B E T W E E N:

PATHEON UK LIMITED,
a corporation existing under the laws of England whose registered office is at
Kingfisher Drive, Covingham, Swindon, SN3 5BZ, United Kingdom

(“Patheon”),

- and -

PARATEK PHARMACEUTICALS, INC.,
a corporation existing under the laws of Delaware  

of 4th Floor, 75 Park Plaza,

Boston, MA 02116, USA

(“Client”, along with Patheon, the “Parties” and each, a “Party”).

THIS AGREEMENT WITNESSES THAT in consideration of the rights conferred and the
obligations assumed herein, and for other good and valuable consideration (the
receipt and sufficiency of which are acknowledged by each Party), and intending
to be legally bound the Parties agree as follows:

ARTICLE 1

Structure of Agreement and Interpretation

1.1Master Agreement.

This Agreement establishes the general terms and conditions under which Patheon
or, subject to the terms of this Agreement, any Affiliate of Patheon as of the
Effective Date may perform Manufacturing Services for Client or any Affiliate of
Client, at the manufacturing site where Patheon or the relevant Affiliate of
Patheon resides. This “master” form of agreement is intended to allow the
Parties, or any of their Affiliates, to contract for the manufacture of multiple
Products through Patheon’s global network of manufacturing sites through the
issuance of site specific Product Agreements without having to re-negotiate the
basic terms and conditions contained herein.  [* * *]  The Parties agree that a
separate technology transfer agreement shall be agreed prior to such move within
the Manufacturing Site, setting out the terms of the technology transfer.  
Product manufactured by Patheon in the PDS Area prior to the Effective Date may
be released for commercial use on or after the Effective Date, and the terms of
this Agreement (and not any prior agreement entered into between the Parties)
shall apply to the release of the Product for commercial use and generally
thereafter (including, without limitation, recall, insurance and liability and
indemnities).

- 1 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

1.2Product Agreements.

This Agreement is structured so that a Product Agreement may be entered into by
the Parties for the manufacture of a particular Product or multiple Products at
a Patheon manufacturing site. Each Product Agreement will be governed by the
terms and conditions of this Agreement unless the Parties to the Product
Agreement expressly modify the terms and conditions of this Agreement in the
Product Agreement.  Unless otherwise agreed by the Parties, each Product
Agreement will be in the general form and contain the information set forth in
Appendix 1 hereto.      

1.3Definitions.

The following terms will, unless the context otherwise requires, have the
respective meanings set out below and grammatical variations of these terms will
have corresponding meanings:

“Active Materials”, “Active Pharmaceutical Ingredients” or “API” means the
materials listed in a Product Agreement on Schedule D;

[* * *];

[* * *];

[* * *];

“Affiliate” means:

 

(a)

a business entity which owns, directly or indirectly, a controlling interest in
a Party to this Agreement, by stock ownership or otherwise; or

 

(b)

a business entity which is controlled by a Party to this Agreement, either
directly or indirectly, by stock ownership or otherwise; or

 

(c)

a business entity, the controlling interest of which is directly or indirectly
common to the majority ownership of a Party to this Agreement;

For this definition, “control” means the ownership of shares carrying at least a
majority of the votes for the election of the directors of a corporation;

“Annual Product Review Report” means the annual product review report prepared
by Patheon or an Affiliate of Patheon as described in Title 21 of the United
States Code of Federal Regulations, Section 211.180(e);

“Annual Report” means the annual report to the FDA which is required to be
prepared and filed by Client regarding the Product as described in Title 21 of
the United States Code of Federal Regulations, Section 314.81(b)(2);

[* * *];

“Applicable Laws” means [* * *]

- 2 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

“Authority” means any governmental or regulatory authority, department, body or
agency or any court, tribunal, bureau, commission or other similar body, whether
federal, state, provincial, county or municipal;

“Bill Back Items” means the expenses for all third party supplier fees for the
purchase or use of columns, standards, tooling, non-standard pallets, PAPR or
PPE suits (where applicable) and other project-specific items necessary for
Patheon to perform the Manufacturing Services, and which are not included as
Components;

“Breach Notice” has the meaning specified in Section 8.2(a);

“Business Day” means a day other than a Saturday, Sunday or a day that is a
statutory holiday in (a) Boston, Massachusetts, (b) United Kingdom or (c) the
jurisdiction where the relevant Manufacturing Site is located;

“Calendar Quarter” means, with respect to any given calendar year, the
respective periods of three (3) consecutive calendar months ending on March 31,
June 30, September 30 or December 31; provided, however, that (a) the first
Calendar Quarter of the Term shall extend from the Effective Date to the end of
the first complete Calendar Quarter thereafter and (b) the last Calendar Quarter
of the Term shall end upon the effective date of expiration or termination of
this Agreement;

[* * *];

“Capital Equipment Agreement” means a separate agreement that the Parties may
enter into that will address responsibility for the purchase of capital
equipment and facility modifications that may be required to perform the
Manufacturing Services under a particular Product Agreement;

“cGMPs” means, as applicable, current good manufacturing practices as described
in:

 

(a)

Parts 210 and 211 of Title 21 of the United States' Code of Federal Regulations;

 

(b)

EC Directive 2003/94/EC; and

 

(c)

Division 2 of Part C of the Food and Drug Regulations (Canada);

together with the latest Health Canada, FDA and EMA guidance documents
pertaining to manufacturing and quality control practice, all as updated,
amended and revised from time to time;

“Client Intellectual Property” means Intellectual Property [* * *];

“Client Property” has the meaning specified in Section 8.3(a)(vi);

“Client Representatives” has the meaning specified in Section 10.3(a);

“Client-Supplied Components” means those Components to be supplied by Client or
that have been supplied by Client;

- 3 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

“Components” means, collectively, all packaging components, raw materials,
ingredients, and other materials (including labels, product inserts and other
labelling for the Products) required to manufacture the Products in accordance
with the Specifications, other than the Active Materials;

“Confidential Information” has the meaning specified in Section 11.1;

[* * *];  

“CTD” has the meaning specified in Section 7.8(c);

“Deficiencies” have the meaning specified in Section 7.8(d);

“Deficiency Notice” has the meaning specified in Section 6.1(a);

“Delivery Date” means the date scheduled for shipment of Product under a Firm
Order as set forth in Section 5.1(d);

“Disclosing Party” has the meaning specified in Section 11.1;

“EMA” means the European Medicines Agency;

“FDA” means the United States Food and Drug Administration;

“Firm Orders” have the meaning specified in Section 5.1(c);

“Force Majeure Event” has the meaning specified in Section 13.8;

“Gross Negligence” means [* * *];

;

“GST” has the meaning specified in Section 13.17(a)(iii);

“Health Canada” means the section of the Canadian Government known as Health
Canada and includes, among other departments, the Therapeutic Products
Directorate and the Health Products and Food Branch Inspectorate;

[* * *];

“Initial Product Term” has the meaning specified in Section 8.1;

“Initial Term” has the meaning specified in Section 8.1;

“Intellectual Property” includes, without limitation, rights in patents, patent
applications, formulae, trademarks, trademark applications, trade-names,
Inventions, copyrights, industrial designs, trade secrets, and know how;

- 4 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

“Invention” means information about any innovation, improvement, development,
discovery, computer program, device, trade secret, method, know-how, process,
technique or the like, whether or not written or otherwise fixed in any form or
medium, regardless of the media on which it is contained and whether or not
patentable or copyrightable;

“Inventory” means all inventories of Components and work-in-process produced or
held by Patheon for the manufacture of the Products but, for greater certainty,
does not include the Active Materials;

“Laws” means all laws, statutes, ordinances, regulations, rules, by-laws,
judgments, decrees or orders of any Authority;

“Long Term Forecast” has the meaning specified in Section 5.1(a);

“Manufacturing Services” means the manufacturing, quality control, quality
assurance, stability testing, packaging, and related services, as set forth in
this Agreement, required to manufacture Product or Products using the Active
Materials, Components, and Bill Back Items;

“Manufacturing Site” means the facility owned and operated by Patheon or an
Affiliate of Patheon where the Manufacturing Services will be performed as
identified in a Product Agreement;

“Materials” means all Components and Bill Back Items required to manufacture the
Products in accordance with the Specifications, other than the Active Materials;

[* * *];

[* * *];

“Obsolete Stock” has the meaning specified in Section 5.2(b);

“PAI” has the meaning specified in Section 7.5;

[* * *];

“Patheon Intellectual Property” means Intellectual Property [* * *];

“Patheon Representatives” has the meaning specified in Section 10.4(a);

“Price” means the fees to be charged by Patheon for performing the Manufacturing
Services, and includes the cost of Components (other than Client-Supplied
Components), certain cost items as set forth in a Product Agreement on Schedule
B, and annual stability testing fees as set forth in a Product Agreement on
Schedule C;

“Product(s)” means the product(s) listed in a Product Agreement on Schedule A;

- 5 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

“Product Agreement” means the agreement between Patheon and Client issued under
this Agreement in the form set forth in Appendix 1 (including Schedules A to D)
under which Patheon will perform Manufacturing Services at a particular
Manufacturing Site;

“Product Claims” have the meaning specified in Section 6.3(c);  

“Quality Agreement” means the agreement between the Parties entering into a
Product Agreement, or between the applicable Affiliate of Patheon and Client if
the Manufacturing Services are subcontracted to such Affiliate by Patheon, that
sets out the quality assurance standards and the Specifications for the
Manufacturing Services to be performed by Patheon for Client;

“Recall” has the meaning specified in Section 6.2(a);

“Recipient” has the meaning specified in Section 11.1;

“Regulatory Approval” has the meaning specified in Section 7.8(a);

“Regulatory Authority” means the FDA, EMA, and Health Canada and any other
foreign regulatory agencies competent to grant marketing approvals for
pharmaceutical products including the Products in the Territory;

“Remediation Period” has the meaning specified in Section 8.2(a);

“Representatives” means a Party’s directors, officers, employees, advisers,
agents, consultants, subcontractors, service partners, professional advisors, or
representatives;

[* * *];

[* * *];

“Specifications” means the file, for each Product, which is given by Client to
Patheon in accordance with the procedures listed in a Product Agreement on
Schedule A and which contains documents relating to each Product, including,
without limitation:

 

(a)

specifications for Active Materials and Components;

 

(b)

manufacturing specifications, directions, and processes;

 

(c)

storage requirements;

 

(d)

all environmental, health and safety information for each Product including
material safety data sheets; and

 

(e)

the finished Product specifications, packaging specifications and shipping
requirements for each Product;

- 6 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

all as updated, amended and revised from time to time by Client in accordance
with the terms of this Agreement;

“Supply and Quality Committee” has the meaning specified in Section 13.20;

[* * *];

[* * *];

[* * *];

“Technical Dispute” has the meaning specified in Section 12.2;

“Term” has the meaning specified in Section 8.1;

“Territory” means the geographic area described in a Product Agreement where
Products manufactured by Patheon will be distributed by Client, as may be
mutually extended by the Parties in writing from time to time (subject to
agreement between the Parties on any revised costs of Manufacturing Services
relating to provision of Manufacturing Services for the additional Territory or
Territories);

“Third Party Rights” means the Intellectual Property of any third party;

“VAT” has the meaning specified in Section 13.17(d);

“Year” means in the first year of this Agreement or in the first year of a
Product Agreement, the period from the Effective Date up to and including
December 31 of the same calendar year, and thereafter will mean a calendar year;

[* * *]; and

[* * *].

1.4Currency.  

Unless otherwise agreed in a Product Agreement, all monetary amounts expressed
in this Agreement are in [* * *].

1.5Sections and Headings.  

The division of this Agreement into Articles, Sections, Subsections, an
Appendix, Schedules and Exhibits and the insertion of headings are for
convenience of reference only and will not affect the interpretation of this
Agreement.  Unless otherwise indicated, any reference in this Agreement to a
Section, Appendix, Schedule or Exhibit refers to the specified Section,
Appendix, Schedule or Exhibit to this Agreement.  In this Agreement, the terms
"this Agreement", "hereof", "herein", "hereunder" and similar expressions refer
to this Agreement as a whole and not to any particular part, Section, Appendix,
Schedule or Exhibit of this Agreement.

- 7 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

1.6Singular Terms.

Except as otherwise expressly stated or unless the context otherwise requires,
all references to the singular will include the plural and vice versa.

1.7Appendix 1, Schedules and Exhibits.

Appendix 1 (including the Schedules thereto) and the following Exhibits are
attached to, incorporated in, and form part of this Agreement:

 

Appendix 1

-Form of Product Agreement (Including Schedules A to D)

 

Exhibit A

-Technical Dispute Resolution

 

Exhibit B

-Quarterly Active Materials Inventory Report

 

Exhibit C

- [* * *]

- 8 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

ARTICLE 2

PATHEON'S MANUFACTURING services

2.1Manufacturing Services.

Patheon will perform the Manufacturing Services for the Territory for the Price
specified in a Product Agreement in Schedules B and C to manufacture Products
for Client.  Schedule B to a Product Agreement sets forth a list of cost items
that are included in the Price for Products; all cost items that are not
included in the Price are subject to additional fees to be paid by Client.  The
fees set out in Schedules B and C to a Product Agreement may be amended as set
forth in ARTICLE 4. Patheon may change the Manufacturing Site for the Products
only with the prior written consent of Client, this consent not to be
unreasonably withheld. In performing the Manufacturing Services, Patheon and
Client agree that:

 

(a)

Conversion of Active Materials and Components.  Patheon will convert Active
Materials and Components into Product.

 

(b)

Quality Control and Quality Assurance.  Patheon will perform the quality control
and quality assurance testing specified in the Quality Agreement.  Batch review
and release to Client will be the responsibility of Patheon’s quality assurance
group.  Patheon will perform its batch review and release responsibilities in
accordance with Patheon’s standard operating procedures.  Each time Patheon
ships Products to Client, it will give Client a certificate of analysis and
certificate of compliance including a statement that the batch has been
manufactured and tested in accordance with Specifications and cGMPs.  Client
will have sole responsibility for the release of Products to the market.  The
form and style of batch documents, including, but not limited to, batch
production records, lot packaging records, equipment set up control, operating
parameters, and data printouts, raw material data, and laboratory notebooks are
the exclusive property of Patheon.  Specific Product related information
contained in those batch documents is Client property.

 

(c)

Components.  Patheon will purchase all Components (with the exception of
Client-Supplied Components) and will test all Components (including
Client-Supplied Components) at Patheon's expense and as required by the
Specifications.  Agreed Component Specifications shall be established in
writing.  Patheon shall only perform I.D. testing unless otherwise agreed in
writing.

 

(d)

Stability Testing.  Patheon will conduct stability testing on the Products in
accordance with the protocols set out in the Specifications for the separate
fees and during the time periods set out in Schedule C to a Product
Agreement.  Patheon will not make any changes to these testing protocols without
prior written approval from Client.  If a confirmed stability test failure
occurs, Patheon will notify Client within one Business Day, after which Patheon
and Client will jointly determine the proceedings and methods to be undertaken
to investigate the cause of the failure[* * *].  Patheon will give Client all
stability test data and results at Client’s request.  

- 9 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

 

(e)

Packaging and Artwork.  Patheon will package the Products in accordance with the
Specifications.  Client will be responsible for the cost of artwork
development.  Patheon will determine and imprint the batch numbers and
expiration dates for each Product shipped.  The batch numbers and expiration
dates will be affixed on the Products and on the shipping carton of each Product
as outlined in the Specifications and as required by cGMPs.  Patheon will ensure
that the final package for each Product complies with the agreed
Specification.   Client may, in its sole discretion, make changes to labels,
product inserts, and other packaging for the Products.  Those changes will be
submitted by Client to all applicable Regulatory Authorities and other third
parties responsible for the approval of the Products.  Client will be
responsible for the cost of labelling obsolescence when changes occur, as
contemplated in Section 4.5.  Patheon's name will not appear on the label or
anywhere else on the Products unless: (i) required by any Applicable Laws; or
(ii) Patheon consents in writing to the use of its name. At least [* * *] prior
to the Delivery Date of Product for which new or modified artwork is required,
Client will provide at no cost to Patheon, final camera ready artwork for all
packaging Components to be used in the manufacture of the Product that meet the
Specifications.  For the avoidance of doubt, the Parties acknowledge and agree
that, as between the Parties, Client will be responsible for complying with any
and all regulatory requirements for the labeling of the Product.

 

(f)

Active Materials and Client-Supplied Components.  At least [* * *] before the
scheduled production date (such date to be communicated to Client by Patheon),
Client will deliver the Active Materials and any Client-Supplied Components to
[* * *], at no cost to Patheon, with any VAT paid by Client, in sufficient
quantity to enable Patheon to manufacture the desired quantities of Product and
to ship Product on the Delivery Date.  If the Active Materials and/or
Client-Supplied Components are not received [* * *] before the scheduled
production date, Patheon may delay the shipment of Product by the same number of
days as the delay in receipt of the Active Materials and/or Client-Supplied
Components.  But if Patheon is unable, despite using commercially reasonable
efforts, to manufacture Product to meet this new shipment date due to prior
third party production commitments, Patheon may delay the shipment until a later
date as agreed to by the Parties.  All shipments of Active Material will be
accompanied by certificate(s) of analysis from the Active Material manufacturer
and Client, confirming the identity and purity of the Active Materials and its
compliance with the Active Material Specifications. For Active Materials or
Client-Supplied Components which may be subject to import or export, Client
agrees that its vendors and carriers will comply with applicable requirements of
the U.S. Customs and Border Protection Service and the Customs Trade Partnership
Against Terrorism.  On the date of shipment, the API or Client-Supplied
Components will conform to their specifications that Client has given to Patheon
and the API and Client-Supplied Components will be adequately contained,
packaged, and labeled and will conform to the affirmations of fact on the
container.

 

(g)

Bill Back Items.  The Bill Back Items will be mutually agreed by the Parties and
will be charged to Client at [* * *].

- 10 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

 

(h)

Validation Activities (if applicable).  Upon Client’s request, Patheon may
assist in the development and approval of the validation protocols for
analytical methods and manufacturing procedures (including packaging procedures)
for the Products.  The fees for this service are not included in the Price and
will be set out separately in Schedule C to a Product Agreement.

 

(i)

Additional Services.  If Client requests services other than those expressly set
forth herein or in any Product Agreement (such as qualification of a new
packaging configuration or shipping studies, or validation of alternative batch
sizes), Patheon will provide a good faith and reasonable written quote (based on
Patheon’s then-current commercial rates for such services) of the fee for the
additional services and Client will advise Patheon whether it wishes to have the
additional services performed by Patheon. The scope of work and fees will be set
forth in a separate agreement signed by the Parties.  The terms and conditions
of this Agreement will apply to these services.

2.2Active Material Yield.  

 

(a)

Reporting.  Patheon will give Client a quarterly inventory report of the Active
Materials held by Patheon using the inventory report form set out in Exhibit B,
which will contain the following information for the Calendar Quarter:

Quantity Received:  The total quantity of Active Materials that complies with
the Specifications and is received at the Manufacturing Site during the
applicable period.

Quantity Dispensed:  The total quantity of Active Materials dispensed at the
Manufacturing Site during the applicable period.  The Quantity Dispensed is
calculated by adding the Quantity Received to the inventory of Active Materials
that complies with the Specifications held at the beginning of the applicable
period, less the inventory of Active Materials that complies with the
Specifications held at the end of the period.  The Quantity Dispensed will only
include Active Materials received and dispensed in commercial manufacturing of
Products, including Active Materials lost in the warehouse prior to and during
dispensing, and will not include any (i) Active Materials that must be retained
by Patheon as samples, (ii) Active Materials contained in Product that must be
retained as samples, (iii) Active Materials used in testing (if applicable), and
(iv) Active Materials received or dispensed in technical transfer activities or
development activities during the applicable period, including without
limitation, any regulatory, stability, validation or test batches manufactured
during the applicable period.

Quantity Converted:  The total amount of Active Materials contained in the
Products manufactured with the Quantity Dispensed (including any additional
Products produced in accordance with Section 6.3(a) or 6.3(b)), delivered by
Patheon, and not rejected, recalled or returned in accordance with Section 6.1
or 6.2 because of Patheon’s failure to perform the Manufacturing Services in
accordance with Specifications, cGMPs, and Applicable Laws.  

[* * *]

 

(b)

[* * *]

- 11 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

 

(c)

[* * *]

 

(d)

[* * *]

 

(e)

[* * *]

 

(f)

[* * *]

ARTICLE 3

CLIENT'S OBLIGATIONS

3.1Payment.

Client will pay Patheon for performing the Manufacturing Services according to
the Prices specified in Schedules B and C in a Product Agreement. These Prices
may be subject to adjustment under other parts of this Agreement. Client will
also pay Patheon for any Bill Back Items agreed upon by the Parties pursuant to
Section 2.1(g).

3.2Active Materials and Qualification of Additional Sources of Supply.

 

(a)

Client will at its sole cost and expense deliver the Active Materials to Patheon
in accordance with Section 2.1(f). If applicable, Patheon and Client will
reasonably cooperate to permit the import of the Active Materials to the
Manufacturing Site. Client’s obligation will include obtaining the proper
release of the Active Materials from the applicable Customs Agency and
Regulatory Authority. Client or Client’s designated broker will be the “Importer
of Record” for Active Materials imported to the Manufacturing Site. The Active
Materials will be held by Patheon on behalf of Client as set forth in this
Agreement.  Title to the Active Materials will at all times remain the property
of Client.  Any Active Materials received by Patheon will only be used by
Patheon to perform the Manufacturing Services for Client. [* * *]

 

(b)

If Client asks Patheon to qualify an additional source for the Active Material
or any Component, Patheon shall agree, pending an agreed-upon scope of work as
discussed below, to evaluate the Active Material or Component to be supplied by
the additional source to determine if it is suitable for use in the Product. The
Parties will agree on the scope of work to be performed by Patheon at Client’s
cost. For an Active Material, this work at a minimum will include: (i)
laboratory testing to confirm the Active Material meets existing Specifications;
(ii) manufacture of an experimental batch of Product that will be placed on
three months accelerated stability; and (iii) manufacture of three full-scale
validation batches that will be placed on concurrent stability (one batch may be
the registration batch if manufactured at full scale).

 

(c)

Patheon will promptly advise Client if it encounters supply problems, including
delays and/or delivery of non-conforming Active Material or Components from a
Client designated additional source. Patheon and Client will cooperate to reduce
or eliminate any supply problems from these additional sources of supply. [* *
*]

- 12 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

ARTICLE 4

[CONVERSION fees AND] COMPONENT COSTS

4.1First Year Pricing.

The Price for the first Year will be listed in Schedules B and C in a Product
Agreement and will be subject to the adjustments set forth in Sections 4.2 and
4.4. [* * *]

4.2Price Adjustments – Subsequent Years’ Pricing.

After the first Year of the Product Agreement, Patheon may adjust the Price
effective January 1 of each Year as follows:

 

(a)

[* * *]

 

(b)

[* * *]

 

(c)

[* * *]

 

(d)

Tier Pricing (if applicable). The pricing in Schedule B of a Product Agreement
is set forth in Annual Volume tiers based upon Client’s volume forecasts under
Section 5.1.  Client will be invoiced during the Year for the unit price set
forth in the Annual Volume tier based on the 18-month forecast provided in
September of the previous Year.  Within 30 days after the end of each Year or of
the termination of the Agreement, Patheon will send Client a reconciliation of
the actual volume of Product ordered by Client during the Year with the pricing
tiers.  If Client has overpaid during the Year, Patheon will issue a credit to
Client for the amount of the overpayment within 60 days after the end of the
Year or will issue payment to Client for the overpayment within 60 days after
the termination of the Agreement.  If Client has underpaid during the Year,
Patheon will issue an invoice to Client under Section 5.5 for the amount of the
underpayment within 60 days after the end of the Year or termination of the
Agreement.  If Client disagrees with the reconciliation, the Parties will work
in good faith to resolve the disagreement amicably. If the Parties are unable to
resolve the disagreement within 30 days, the matter will be handled under
Section 12.1.  For avoidance of doubt, this Section 4.2(d) will not be
applicable to Client’s Injectable Omadacycline Product.

 

(e)

[* * *]

 

(f)

For a Price adjustment under this Section 4.2 Patheon will deliver to Client a
revised Schedule B to the Product Agreement and budgetary pricing information,
adjusted Component costs or other documents reasonably sufficient to demonstrate
that a Price adjustment is justified.  [* * *]

 

(g)

[* * *]  

- 13 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

4.3[* * *]

4.4Price Adjustments – Current Year Pricing.

During any Year, the Prices set out in Schedule B of a Product Agreement will be
adjusted as follows:

 

(a)

[* * *]

 

(b)

For a Price adjustment under this Section 4.4, Patheon will deliver to Client a
revised Schedule B to the Product Agreement and budgetary pricing information,
adjusted Component costs or other documents reasonably sufficient to demonstrate
that a Price adjustment is justified.  [* * *]

4.5[* * *]

4.6Multi-Country Packaging Requirements.  

If Client decides to have Patheon perform Manufacturing Services for the Product
for countries outside the Territory, then Client will inform Patheon of the
packaging requirements for each new country and Patheon will prepare a quotation
for consideration by Client of any additional costs for Components (other than
Client-Supplied Components) and the change-over fees for the Product destined
for each new country.  The agreed additional packaging requirements and related
packaging costs and change over fees will be set out in a written amendment to
the Product Agreement.

ARTICLE 5

ORDERS, SHIPMENT, INVOICING, PAYMENT

5.1Orders and Forecasts.  

 

(a)

Long Term Forecast.  When each Product Agreement is executed, Client will give
Patheon a non-binding [* * *] forecast of Client’s volume requirements for the
Product for each Year during the term of the Product Agreement (the “Long Term
Forecast”).  The Long Term Forecast will thereafter be updated every [* * *]
during the Initial Product Term.  If Patheon is unable to accommodate any
portion of the Long Term Forecast, it will notify Client and the Parties will
agree on any revisions to the forecast.

 

(b)

Rolling [* * *] Forecast.  When each Product Agreement is executed, Client will
give Patheon a non-binding [* * *] forecast of the volume of Product that Client
expects to order in the first [* * *] of commercial manufacture of the
Product.  This forecast will then be updated by Client on or before [* * *] on a
rolling forward basis. Client will update the forecast forthwith if it
determines that the volumes estimated in the most recent forecast have changed
by more than [* * *]. The most recent [* * *] forecast will prevail.  These
forecasts should be reasonably consistent with the Long Term Forecast.  

 

(c)

Firm Orders.  On a rolling basis during the term of the Product Agreement,
Client will issue an updated [* * *] on or before [* * *]. This forecast will
start on the first day of the next

- 14 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

 

month. Unless otherwise agreed in the Product Agreement, the first [* * *] of
this updated forecast will be considered binding firm orders.  For the avoidance
of doubt, Patheon shall maintain capacity sufficient for Patheon to manufacture
and supply the Product in accordance with the first [* * *] of the then-current
rolling [* * *] forecast.  Concurrent with the [* * *] forecast, Client will
issue a new firm written order in the form of a purchase order (“Firm Order”) by
Client to purchase and, when accepted by Patheon, for Patheon to manufacture and
deliver the agreed quantity of the Products. The Delivery Date will not be less
than [* * *] following the date that such purchase order is received. Firm
Orders submitted to Patheon will specify Client's purchase order number,
quantities by Product type, monthly delivery schedule, and any other elements
necessary to ensure the timely manufacture and shipment of the Products.  The
quantities of Products ordered in those written orders will be firm and binding
on Client and may not be reduced by Client.  Expedited Firm Orders will be
subject to additional fees.  

 

(d)

Acceptance of Firm Order. Patheon will accept Firm Orders by sending an
acknowledgement to Client within [* * *] of its receipt of the Firm Order.  The
acknowledgement will include, subject to confirmation from Client, the Delivery
Date for the Product ordered or delivery month for any Firm Orders that do not
relate to the first [* * *] of the [* * *] forecast. The Delivery Date may be
amended by agreement of the Parties or as set forth in Section 2.1(f).  If
Patheon fails to acknowledge receipt of a Firm Order within the [* * *] period,
the Firm Order will be deemed to have been accepted by Patheon.  Patheon shall
notify Client as soon as is reasonably practicable (and in any event not later
than [* * *] from the date Patheon becomes aware) of any event which materially
impacts Patheon’s ability to supply Product in accordance with a Firm Order and
Patheon will consider in good faith any reasonable suggestion of Client to
mitigate the delay.

 

(e)

Cancellation of a Firm Order.  If Client cancels a Firm Order, [* * *].

 

(f)

[* * *]

 

(g)

Controlled Substance Quota Requirements (if applicable).  Client will give
Patheon the information set forth below for obtaining any required DEA or
equivalent agency quotas needed to perform the Manufacturing Services.  Patheon
will be responsible for routine management of DEA quota information in
accordance with DEA regulations. Patheon and Client will cooperate to
communicate the information and to assist each other in DEA information
requirements related to the Product as follows: [* * *].

5.2Reliance by Patheon.

 

(a)

Client understands and acknowledges that Patheon will rely on the Firm Orders
and rolling forecasts submitted under Section 5.1(c) in ordering the Components
(other than Client-Supplied Components) required to meet the Firm Orders.  In
addition, Client understands that to ensure an orderly supply of the Components,
Patheon may want to purchase the Components in sufficient volumes to meet the
production requirements for Products during part or all of the forecasted
periods referred to in Section 5.1(c) or to meet the production requirements of
any longer period agreed to by Patheon and Client.  Accordingly, Client
authorizes Patheon to purchase Components to satisfy the Manufacturing Services
requirements for Products for the first [six months] contemplated in the most
recent forecast given by Client under Section 5.1(c).  Patheon may make other
purchases of

- 15 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

 

Components to meet Manufacturing Services requirements for longer periods if
agreed to in writing by the Parties.  Client will give Patheon written
authorization to order Components for any launch quantities of Product requested
by Client which will be considered a Firm Order when accepted by Patheon.  

 

(b)

[* * *]

 

(c)

[* * *]

5.3[* * *]

5.4Delivery and Shipping.

Delivery of Products will be made [* * *] unless otherwise agreed in a Product
Agreement.   Subject to Section 8.3(a)(vi), risk of loss or of damage to
Products will [* * *].  Products will be transported in accordance with the
Specifications.

5.5Invoices and Payment.

Invoices will be sent by email to the email address given by Client to Patheon
in writing.  Invoices will be issued when the Product is released by
Patheon.  Patheon will also submit to Client, with each shipment of Products, a
duplicate copy of the invoice covering the shipment.  Patheon will also give
Client an invoice covering any Inventory or Components which are to be purchased
by Client under Section 5.2 of this Agreement.  Each invoice will, to the extent
applicable, identify Client’s Manufacturing Services purchase order number,
Product numbers, names and quantities, unit price, freight charges, and the
total amount to be paid by Client.  Client will pay all invoices within [* * *];
provided that if any portion of an invoice is disputed, Client will pay Patheon
for the undisputed amount and the Parties will use good faith efforts to
reconcile the disputed amount as soon as practicable.  Interest on undisputed
past due amounts will accrue at [* * *].

ARTICLE 6

PRODUCT CLAIMS AND RECALLS

6.1Product Claims.

 

(a)

Product Claims.  Client has the right to reject any portion of any shipment of
Product that was not manufactured in accordance with the Specifications, cGMPs,
or Applicable Laws, without invalidating any remainder of the shipment.  Client
will inspect the Product manufactured by Patheon upon receipt and will give
Patheon written notice (a “Deficiency Notice”) of all claims for Product that
was not manufactured in accordance with the Specifications, cGMPs, or Applicable
Laws, within [* * *].  If Client fails to give Patheon the Deficiency Notice
within the applicable [* * *] period, then the delivery will be deemed to have
been accepted by Client on the [* * *].  Patheon will have no liability for any
deficiency for which it has not received notice within the applicable [* * *]
period.

 

(b)

Determination of Deficiency.  Upon receipt of a Deficiency Notice, Patheon will
have [* * *] to advise Client by notice in writing that it disagrees with the
contents of the Deficiency

- 16 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

 

Notice.  If Client and Patheon fail to agree within [* * *] after Patheon's
notice to Client as to whether any Product identified in the Deficiency Notice
was not manufactured in accordance with the Specifications, cGMPs, or Applicable
Laws, the Parties will proceed as follows: [* * *].

 

(c)

Shortages and Price Disputes.  Claims for shortages in the amount of Product
shipped by Patheon or a Price dispute will be initially dealt with [* * *].

 

(d)

Product Rejection for Finished Product Specification Failure. Internal process
specifications will be defined and agreed upon.  If after a full investigation
as set forth in Section 6.1(b), it is determined that Patheon manufactured
Product in accordance with Specifications, Applicable Law and cGMPs (including
the agreed upon process specifications, the batch production record, and
Patheon’s standard operating procedures for manufacturing), and a batch or
portion of batch of Product does not meet a finished Product Specification, [* *
*].

6.2Product Recalls and Returns.

 

(a)

Records and Notice.  Patheon and Client will each maintain records necessary to
permit a Recall of any Product delivered to Client or customers of Client.  Each
Party will promptly notify the other by telephone (to be confirmed in writing)
of any information which might affect the marketability, safety or effectiveness
of the Product or which might result in the Recall or seizure of the
Product.  Upon receiving this notice or upon this discovery, each Party will
stop making any further shipments of any Product in its possession or control
until a decision has been made whether a Recall or some other corrective action
is necessary.  The decision to initiate a Recall or to take some other
corrective action, if any, will be made and implemented by Client in its sole
discretion.  “Recall” will mean any action (i) by Client to recover title to or
possession of quantities of the Product sold or shipped to third parties
(including, without limitation, the voluntary withdrawal of Product from the
market); (ii) by any Regulatory Authorities to detain or destroy any of the
Product; or (iii) by either Party to refrain from selling or shipping quantities
of the Product to third parties which would be subject to an action described in
clause (i) or (ii) of this sentence if sold or shipped.  

 

(b)

Recalls.  If (i) any Regulatory Authority issues a directive, order or,
following the issuance of a safety warning or alert about a Product, a written
request that any Product be Recalled, (ii) a court of competent jurisdiction
orders a Recall, or (iii) Client determines that any Product should be Recalled
or that a "Dear Doctor" letter is required relating the restrictions on the use
of any Product, Patheon will co-operate as reasonably required by Client, having
regard to all cGMPs and Applicable Laws.

 

(c)

Product Returns.  Client will have the responsibility for handling customer
returns of the Product.  Patheon will give Client any assistance that Client may
reasonably require to handle the returns.

6.3Patheon’s Responsibility for Defective and Recalled Products.

 

(a)

Defective Product.  If Client rejects Product under Section 6.1 and the
deficiency is determined to have arisen from [* * *].

- 17 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

 

(b)

Recalled Product.  If a Recall or return results from, or arises out of, [* *
*].  

 

(c)

[* * *]

 

(d)

[* * *]

6.4Disposition of Defective or Recalled Products.

Client will not dispose of any damaged, defective, returned, or Recalled
Products for which it intends to assert a claim against Patheon without
Patheon’s prior written authorization to do so.  Alternatively, Patheon may
instruct Client to return the Products to Patheon. [* * *]

6.5Healthcare Provider or Patient Questions and Complaints.

Client will have the sole responsibility for responding to questions and
complaints from its customers.  Questions or complaints received by Patheon from
Client's customers, healthcare providers or patients will be promptly referred
to Client.  Patheon will co-operate as reasonably required to allow Client to
determine the cause of and resolve any questions and complaints.  This
assistance will include follow-up investigations, including testing.  In
addition, Patheon will give Client all agreed upon information that will enable
Client to respond properly to questions or complaints about the Product as set
forth in the Quality Agreement.  [* * *]

6.6[* * *]

ARTICLE 7

CO-OPERATION

7.1Quarterly Review.

Each Party will forthwith upon execution of this Agreement appoint one of its
employees to be a relationship manager responsible for liaison between the
Parties, which employee may be a member of the Supply and Quality
Committee.  The relationship managers will meet not less than once per Calendar
Quarter, including at Supply and Quality Committee meetings, to review the
current status of the business relationship and manage any issues that have
arisen.

- 18 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

7.2Governmental Agencies.

Subject to Section 7.8, each Party may communicate with any governmental agency,
including but not limited to governmental agencies responsible for granting
Regulatory Approval for the Products, regarding the Products if, in the opinion
of that Party's counsel, the communication is necessary to comply with the terms
of this Agreement or the requirements of any law, governmental order or
regulation.  Unless, in the reasonable opinion of its counsel, there is a
prohibition under one or more Applicable Laws against doing so, either Party
will, where relevant, permit the other Party to accompany and take part in any
communications with the agency, and to receive copies of all communications from
the agency.  Subject to Section 7.5, Patheon will lead all communications
relating to the Manufacturing Site and Client will lead all Product-specific
communications.  Each Party will keep the other informed as appropriate.

7.3Records and Accounting by Patheon.

Patheon will keep records of the manufacture, testing, and shipping of the
Products, and retain samples of the Products as are necessary to comply with
manufacturing regulatory requirements applicable to Patheon, as well as to
assist with resolving Product complaints and other similar
investigations.  Unless otherwise agreed to in the Quality Agreement, copies of
the records and samples will be retained for [* * *], or longer if required by
law or regulation, following which time Client will be contacted concerning the
delivery and destruction of the documents and/or samples of Products.  [* *
*]  Client is responsible for retaining samples of the Products necessary to
comply with the legal/regulatory requirements applicable to Client.

7.4Inspection.

Client may inspect Patheon reports and records relating to this Agreement, the
Product Agreement or the Quality Agreement during normal business hours and with
reasonable advance notice, but a Patheon representative must be present during
the inspection.

7.5Access.

Patheon will give Client reasonable access at agreed times to the areas of the
Manufacturing Site in which the Products are manufactured, stored, handled, or
shipped to permit Client to verify that the Manufacturing Services are being
performed in accordance with the Specifications, cGMPs, and Applicable Laws.  [*
* *]  The right of access set forth in Section 7.4 and this Section 7.5 will not
include a right to access or inspect Patheon’s financial records.  [* * *]

7.6Notification of Regulatory Inspections.

Each Party will notify the other within [* * *] of any inspections by any
governmental agency at the Manufacturing Site specifically involving the
Products.  Patheon will also notify Client of receipt of any form 483s or
warning letters or any other significant regulatory action which Patheon’s
quality assurance group determines in good faith could impact the regulatory
status or supply of the Products.

- 19 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

7.7Reports.

Upon request, Patheon will supply on an annual basis a copy of the Annual
Product Review Report which includes all Product data in its control, including
release test results, complaint test results, and all investigations (in
manufacturing, testing, and storage), that Client reasonably requires in order
to complete any filing under any applicable regulatory regime, including any
Annual Report that Client is required to file with the FDA.  Any additional data
or report requested by Client beyond the scope of cGMPs and customary FDA
requirements, including Continuous Process Verification data, will be subject to
an additional reasonable fee to be agreed upon in good faith between Patheon and
Client.

7.8Regulatory Filings.

 

(a)

Regulatory Authority.  Client will have the sole responsibility at Client’s
expense for filing all documents with all Regulatory Authorities and taking any
other actions that may be required for the receipt and/or maintenance of
Regulatory Authority approval for the commercial manufacture, distribution and
sale of the Products (“Regulatory Approval”) [* * *].  Patheon will assist
Client, to the extent consistent with Patheon’s obligations under this agreement
so as to obtain Regulatory Authority approval for the commercial manufacture,
distribution and sale of all Products as quickly as reasonably possible.

 

(b)

Verification of Data.  Prior to filing any documents with any Regulatory
Authority that incorporate data generated by Patheon, Client will give Patheon a
copy of the documents incorporating this data to give Patheon the opportunity to
verify the accuracy and regulatory validity of those documents as they relate to
Patheon generated data.  The Parties agree that Patheon shall have [* * *].  Any
review by Patheon under this Section 7.8(b) shall be at no cost to Client.

 

(c)

Verification of CTD.  Prior to filing with any Regulatory Authority any
documentation which is or is equivalent to the Quality Module (Drug Product
Section) of the Common Technical Document (all such documentation herein
referred to as “CTD”) related to any Marketing Authorization, such as a US New
Drug Application, US Abbreviated New Drug Application, US Biologics License
Application, or EU Marketing Authorization Application, Client will give Patheon
a copy of the CTD in order for Patheon to verify that the CTD accurately
describes the validation or scale-up work that Patheon has performed and the
manufacturing processes that Patheon will perform under this Agreement.  The
Parties agree that Patheon shall have [* * *]. Client will give Patheon copies
of all relevant filings at the time of submission which contain CTD information
regarding the Product.  Any review by Patheon under this Section 7.8(c) shall be
at no cost to Client.  

 

(d)

Deficiencies.  If, in Patheon’s sole discretion, acting reasonably, Patheon
determines that any of the information given by Client under clauses (b) and (c)
above is inaccurate or deficient in any manner whatsoever (the "Deficiencies"),
Patheon will notify Client in writing of the Deficiencies.  The Parties will
work together in good faith to have any Deficiencies resolved prior to the date
of filing of the relevant application and in any event before any PAI or before
the Product is placed on the market if a PAI is not performed.

 

(e)

Client Responsibility.  In reviewing the documents referred to in clause (b)
above, Patheon’s role will be limited to verifying the accuracy of the
description of the work undertaken or to be undertaken by Patheon.  Subject to
the foregoing, Patheon will not

- 20 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

 

assume any responsibility for the accuracy of any application for receipt of an
approval by a Regulatory Authority.  Client is solely responsible for the
preparation and filing of the application for approval by the Regulatory
Authority and any relevant costs will be borne by Client.

 

(f)

Inspection by Regulatory Authorities.  If Client does not give Patheon the
documents requested under subsections (b) and (c) above within the time
specified and if Patheon reasonably believes that Patheon’s standing with a
Regulatory Authority may be jeopardized,  Patheon may, in its sole discretion,
delay or postpone any inspection by the Regulatory Authority until Patheon has
reviewed the requested documents; provided that such review shall take no longer
than [* * *]; and until any deficiencies in the documentation relating to
Patheon’s work are remedied. Any review by Patheon under this Section 7.8(f)
shall be at no cost to Client.

 

(g)

Pharmacovigilance.  Client will be responsible, at its expense, for all
pharmacovigilance obligations for the Products pursuant to Applicable
Laws.  Unless required by Applicable Law, neither Party will be obliged to
exchange with the other Party any information or data which it compiles pursuant
to pharmacovigilance obligations or activities.

 

(h)

No Patheon Responsibility.  Subject to Section 7.8(e), Patheon will not assume
any responsibility for the accuracy of any application for Regulatory
Approval.  [* * *]

7.9Technology Transfer.

Patheon shall provide reasonable support and documentation to Client to enable
Client to perform a technology transfer of the Product manufacturing process to
a third party manufacturer who is to be a secondary source of supply.  [* * *]

ARTICLE 8

TERM AND TERMINATION

8.1Initial Term.

This Agreement will become effective as of the Effective Date and will continue
for [* * *] from the Effective Date (the "Initial Term"), unless terminated
earlier by one of the Parties in accordance herewith.  This Agreement will
automatically renew after the Initial Term for successive terms of [* * *] each
if there is a Product Agreement in effect, unless either Party gives written
notice to the other Party of its intention to terminate this Agreement at least
[* * *] prior to the end of the then-current term, including the Initial Term
(the Initial Term and any such renewal terms, collectively, the “Term”). In any
event, the legal terms and conditions of this Agreement will continue to govern
any Product Agreement in effect as provided in Section 1.2. Each Product
Agreement will have an initial term from the Effective Date of the Product
Agreement until [* * *] (each, an “Initial Product Term”). Product Agreements
will automatically renew after the Initial Product Term for successive terms of
[* * *] each unless either Party gives written notice to the other Party of its
intention to terminate the Product Agreement at least [* * *] prior to the end
of the then-current term, including the Initial Product Term.

8.2Termination for Cause.

- 21 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

 

(a)

Either Party at its sole option may terminate this Agreement or a Product
Agreement upon written notice where the other Party has failed to remedy a
material breach of any of its representations, warranties, or other obligations
under this Agreement or the Product Agreement within [* * *] following receipt
of a written notice (the "Remediation Period") of the breach from the aggrieved
Party that expressly states that it is a notice under this Section 8.2(a) (a
"Breach Notice"), [* * *]. The termination of a Product Agreement under this
Section 8.2(a) will not affect this Agreement or any other Product Agreements
where there has been no material breach of the other Product Agreements.  Any
termination under this Section 8.2(a) shall be subject to the provisions of
Section 8.3(a)(v).

 

(b)

Either Party at its sole option may immediately terminate this Agreement or a
Product Agreement upon written notice, but without prior advance notice, to the
other Party if: (i) the other Party is declared insolvent or bankrupt by a court
of competent jurisdiction; (ii) a voluntary petition of bankruptcy is filed in
any court of competent jurisdiction by the other Party; or (iii) this Agreement
or a Product Agreement is assigned by the other Party for the benefit of
creditors.

 

(c)

Client may terminate a Product Agreement upon [* * *] prior written notice if
any Authority takes any action, or raises any objection, that prevents Client
from importing, exporting, purchasing, or selling the Product.  [* * *]

 

(d)

Client may terminate a Product Agreement upon [* * *] prior written notice if it
intends to no longer order Manufacturing Services for a Product due to the
Product's discontinuance in the market other than as set forth in Section
8.2(c).

 

(e)

[* * *]

8.3Obligations on Termination.

 

(a)

If a Product Agreement is completed, expires, or is terminated in whole or in
part for any reason, then:

 

(i)

[* * *]

 

(ii)

[* * *]  

 

(iii)

[* * *]

 

(iv)

Patheon shall provide reasonable support and documentation to Client to enable
Client to perform a technology transfer of the Product manufacturing process to
a third party manufacturer. [* * *]

 

(v)

In the event that a technology transfer to a third party manufacturer is
required on Client’s proper notice of termination of this Agreement, this
Agreement shall be extended for a reasonable period to cover the technology
transfer and to give the third party manufacturer sufficient time to manufacture
Product of sufficient quantity and quality to replace Patheon’s supply.  For the
avoidance of doubt, all the terms of this Agreement shall continue to apply
during this period and all activities must be completed promptly by Client and
its third party manufacturer.  Client must give

- 22 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

 

Patheon accurate monthly written updates on the duration of the extension, which
cannot exceed [* * *]; and

 

(vi)

Client will make commercially reasonable efforts, at its own expense, to remove
from Patheon site(s), within [* * *], all unused Active Material and
Client-Supplied Components, all applicable Inventory and Materials (whether
current or obsolete), supplies, undelivered Product, chattels, equipment or
other moveable property owned by Client, related to the Agreement and located at
a Patheon site or that is otherwise under Patheon’s care and control (“Client
Property”).  [* * *]

 

(b)

Any completion, termination or expiration of this Agreement or a Product
Agreement will not affect any outstanding obligations or payments due prior to
the completion, termination or expiration, nor will it prejudice any other
remedies that the Parties may have under this Agreement or a Product Agreement
or any related Capital Equipment Agreement.  For greater certainty, completion,
termination or expiration of this Agreement or of a Product Agreement for any
reason will not affect the obligations and responsibilities of the Parties under
Sections 1.3 (Definitions) through 1.6 (Singular Terms) (solely to the extent
necessary to give meaning to the other surviving sections), Section 5.5
(Invoices and Payment), ARTICLE 6 (Product Claims and Recalls), Section 7.3
(Records and Accounting by Patheon), Section 7.4 (Inspection), this Section 8.3
(Obligations on Termination), ARTICLE 10 (Remedies and Indemnities), ARTICLE 11
(Confidentiality), ARTICLE 12 (Dispute Resolution) and ARTICLE 13
(Miscellaneous), all of which survive any completion, termination or expiration.

ARTICLE 9

REPRESENTATIONS, WARRANTIES AND COVENANTS

9.1Authority.

Each Party covenants, represents and warrants that, as of the Effective Date it
has the full right and authority to enter into this Agreement and that it is not
aware of any impediment that would inhibit its ability to perform its
obligations hereunder.

9.2Client Warranties.

Client covenants, represents and warrants, that:

 

(a)

[* * *]

 

(b)

[* * *]

 

(c)

[* * *]

 

(d)

the Specifications for all Products conform to all applicable cGMPs and
Applicable Laws; and

- 23 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

 

(e)

Client will comply with all Applicable Law relating to its activities
contemplated under this Agreement including, without limitation, the sale and
distribution of Products for human consumption in any jurisdiction where the
Products are marketed.

9.3Patheon Warranties.

Patheon covenants, represents, and warrants that:

 

(a)

it will perform the Manufacturing Services in accordance with the
Specifications, cGMPs, the Quality Agreement and Applicable Laws;

 

(b)

each Product at the time of delivery to Client shall (i) conform with
Specifications, cGMPs and Applicable Laws, (ii) not be adulterated or misbranded
within the meaning of the FD&C Act;

 

(c)

it will allocate reasonably adequate resources to execute its obligations under
this Agreement or any Product Agreement on the basis of Client’s reasonable
forecasts;

 

(d)

any Patheon Intellectual Property used by Patheon to perform the Manufacturing
Services (i) is Patheon’s or its Affiliate's unencumbered property, (ii) may be
lawfully used by Patheon, and (iii) does not infringe and will not infringe any
Third Party Rights;

 

(e)

[* * *]

 

(f)

it will not in the performance of its obligations under this Agreement use the
services of any person it knows is debarred or suspended under 21 U.S.C. §335(a)
or (b);

 

(g)

it does not currently have, and it will not hire, as an officer or an employee
any person whom it knows has been convicted of a felony under the laws of the
United States for conduct relating to the regulation of any drug product under
the United States Federal Food, Drug, and Cosmetic Act; and

 

(h)

[* * *]

9.4Permits.

 

(a)

Except as set forth in Section 9.4(b), Client will be solely responsible for
obtaining or maintaining, on a timely basis, any permits or other Regulatory
Approvals for the Products or the Specifications, including, without limitation,
all marketing and post-marketing approvals.

 

(b)

Patheon will maintain at all relevant times all governmental permits, licenses,
approval, and authorities required to enable it to lawfully and properly perform
the Manufacturing Services, including any permits or approvals required to
conduct such Manufacturing Services at the Manufacturing Site.

- 24 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

9.5No Warranty.

PATHEON MAKES NO WARRANTY OR CONDITION OF ANY KIND, EITHER EXPRESSED OR IMPLIED,
BY FACT OR LAW, OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT.  PATHEON
MAKES NO WARRANTY OR CONDITION OF FITNESS FOR A PARTICULAR PURPOSE NOR ANY
WARRANTY OR CONDITION OF MERCHANTABILITY FOR THE PRODUCTS.

ARTICLE 10

REMEDIES AND INDEMNITIES

10.1Consequential and Other Damages.

[* * *] neither Party will be liable to the other for (i) any (direct or
indirect) loss of profits, of anticipated savings, of business, or goodwill or
(ii) any costs or expenditures incurred to evaluate the viability of entering
into this Agreement or to prepare for performance under this Agreement or (iii)
for any other liability, damage, costs, penalty, or expense of any kind incurred
by the other Party of an indirect or consequential nature, regardless of any
notice of the possibility of these damages, in each case whether in contract,
tort, negligence, breach of statutory duty, or otherwise.

10.2Limitation of Liability.

 

(a)

[* * *]

 

(b)

[* * *]

 

(c)

[* * *]

 

(d)

[* * *]

10.3Patheon Indemnity.

 

(a)

Patheon agrees to defend and indemnify Client, its Affiliates and their
respective directors, officers, employees and agents (“Client Representatives”)
against all losses, damages, costs, claims, demands, judgments and liability
(including attorneys’ fees and expenses reasonably incurred) to, from and in
favour of third parties (other than Affiliates) for (a) any claim of personal
injury or property damage to the extent that the injury or damage is the result
of [* * *]; (b) infringement by Patheon of any third party Intellectual Property
rights arising from the use by Patheon of Patheon Intellectual Property in the
performance of the Manufacturing Services except to the extent that Client has
an obligation to indemnify any Patheon Representative for such losses, damages,
costs, claims, demands, judgments or liability pursuant to Section 10.4.

 

(b)

If a claim occurs, Client will: (a) promptly notify Patheon of the claim; (b)
use commercially reasonable efforts to mitigate the effects of the claim; (c)
reasonably cooperate with Patheon in the defense of the claim; and (d) permit
Patheon to control the defense and settlement of the claim, all at Patheon's
cost and expense. But Patheon shall not be

- 25 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

 

permitted to settle the claim in a manner that imposes any financial liability
or other obligation on the part of Client or requires an admission of liability,
wrongdoing or fault or a waiver of rights, on the part of Client, without
Client’s prior written consent.

10.4Client Indemnity.

 

(a)

Client agrees to defend and indemnify Patheon, its Affiliates and their
respective directors, officers, employees and agents (“Patheon
Representatives”), against all losses, damages, costs, claims, demands,
judgments and liability (including attorneys’ fees and expenses reasonably
incurred) to, from and in favour of third parties (other than Affiliates) for
(i) any assertion that the Client Intellectual Property [* * *] infringes or
misappropriates any Intellectual Property right of a third party or (ii) any
personal injury or property damage based on the commercial use, sale or
distribution of the Product except to the extent that either (1) Patheon has an
obligation to indemnify any Client Representative for such losses, damages,
costs, claims, demands, judgments or liability pursuant to Section 10.3 or (2)
any losses, damages, costs, claims, demands, judgments or liability are caused
by the failure of Patheon to submit complete or accurate information to Client
regarding any Client Intellectual Property assigned to Client.

 

(b)

If a claim occurs, Patheon will: (a) promptly notify Client of the claim; (b)
use commercially reasonable efforts to mitigate the effects of the claim; (c)
reasonably cooperate with Client in the defense of the claim; and (d) permit
Client to control the defense and settlement of the claim, all at Client's cost
and expense. But Client shall not be permitted to settle the claim in a manner
that imposes any financial liability or other obligation on the part of Patheon
or requires an admission of liability, wrongdoing or fault or a waiver of
rights, on the part of Patheon, without Patheon’s prior written consent.

10.5Reasonable Allocation of Risk.

This Agreement (including, without limitation, this ARTICLE 10) is reasonable
and creates a reasonable allocation of risk for the relative profits the Parties
each expect to derive from the Products.  Patheon assumes only a limited degree
of risk arising from the manufacture, distribution, and use of the Products
because Client has developed and holds the marketing approval for the Products,
Client requires Patheon to manufacture and label the Products strictly in
accordance with the Specifications, and Client, not Patheon, is best positioned
to inform and advise potential users about the circumstances and manner of use
of the Products.  

ARTICLE 11

CONFIDENTIALITY

11.1Confidential Information.

“Confidential Information” means any information disclosed by the Disclosing
Party to the Recipient (whether disclosed in oral, written, electronic or visual
form) that is non-public, confidential or proprietary including, without
limitation, information relating to the Disclosing Party’s patent and trademark
applications, process designs, process models, drawings, plans, designs, data,
databases and extracts therefrom, formulae, methods, know-how and other
Intellectual Property, its clients or client

- 26 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

confidential information, finances, marketing, products and processes and all
price quotations, manufacturing or professional services proposals, information
relating to composition, proprietary technology, and all other information
relating to manufacturing capabilities and operations.  In addition, all
analyses, compilations, studies, reports or other documents prepared by any
Party's Representatives containing the Confidential Information will be
considered Confidential Information. Samples or materials provided hereunder as
well as any and all information derived from the approved analysis of the
samples or materials will also constitute Confidential Information.   For the
purposes of this ARTICLE 11, a Party or its Representative receiving
Confidential Information under this Agreement is a “Recipient”, and a Party or
its Representative disclosing Confidential Information under this Agreement is
the “Disclosing Party”.

11.2Use of Confidential Information.

The Recipient will use the Confidential Information solely for the purpose of
meeting its obligations under this Agreement.  The Recipient will keep the
Confidential Information strictly confidential and will not disclose the
Confidential Information in any manner whatsoever, in whole or in part, other
than to those of its Representatives who (i) have a need to know the
Confidential Information for the purpose of this Agreement; (ii) have been
advised of the confidential nature of the Confidential Information and (iii)
have obligations of confidentiality and non-use to the Recipient no less
restrictive than those of this Agreement.  Recipient will protect the
Confidential Information disclosed to it by using reasonable precautions to
prevent the unauthorized disclosure, dissemination or use of the Confidential
Information, which precautions will in no event be less than those exercised by
Recipient with respect to its own confidential or proprietary Confidential
Information of a similar nature.

11.3Exclusions.

The obligations of confidentiality will not apply to the extent that the
information:

 

(a)

is or becomes publicly known through no breach of this Agreement or fault of the
Recipient or its Representatives;

 

(b)

is in the Recipient's possession at the time of disclosure by the Disclosing
Party other than as a result of the Recipient's breach of any legal obligation;

 

(c)

is or becomes known to the Recipient on a non-confidential basis through
disclosure by sources, other than the Disclosing Party, having the legal right
to disclose the Confidential Information, provided that the other source is not
known by the Recipient to be bound by any obligations (contractual, legal,
fiduciary, or otherwise) of confidentiality to the Disclosing Party with respect
to the Confidential Information;

 

(d)

is independently developed by the Recipient without use of or reference to the
Disclosing Party's Confidential Information as evidenced by Recipient’s written
records; or

 

(e)

is expressly authorized for release by the written authorization of the
Disclosing Party.

Any combination of information which comprises part of the Confidential
Information are not exempt from the obligations of confidentiality merely
because individual parts of that Confidential Information were publicly known,
in the Recipient’s possession, or received by the Recipient, unless the
combination itself was publicly known, in the Recipient’s possession, or
received by the Recipient.

- 27 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

11.4Photographs and Recordings.

Neither Party will take any photographs or videos of the other Party’s
facilities, equipment or processes, nor use any other audio or visual recording
equipment (such as camera phones) while at the other Party’s facilities, without
that Party’s express written consent.

11.5Permitted Disclosure.

Notwithstanding any other provision of this Agreement, the Recipient may
disclose Confidential Information of the Disclosing Party to the extent
required, as advised by counsel, in response to a valid order of a court or
other governmental body or as required by law, regulation or stock exchange
rule. But the Recipient will advise the Disclosing Party in advance of the
disclosure to the extent practicable and permissible by the order, law,
regulation or stock exchange rule and any other Applicable Laws, will reasonably
cooperate with the Disclosing Party, if required, in seeking an appropriate
protective order or other remedy, and will otherwise continue to perform its
obligations of confidentiality set out herein.  If any public disclosure is
required by law, the Parties will consult concerning the form of announcement
prior to the public disclosure being made.

11.6Marking.

The Disclosing Party will use reasonable efforts to summarize in writing the
content of any oral disclosure or other non-tangible disclosure of Confidential
Information within [* * *] of the disclosure, but failure to provide this
summary will not affect the nature of the Confidential Information disclosed if
the Confidential Information was identified as confidential or proprietary when
disclosed orally or in any other non-tangible form.

11.7Return of Confidential Information.

Upon the written request of the Disclosing Party, the Recipient will promptly
return the Confidential Information to the Disclosing Party or, if the
Disclosing Party directs, destroy all Confidential Information disclosed in or
reduced to tangible form including any copies thereof and any summaries,
compilations, analyses or other notes derived from the Confidential Information
except for one copy which may be maintained by the Recipient for its
records.  The retained copy will remain subject to all confidentiality
provisions contained in this Agreement.

11.8Remedies.

The Parties acknowledge that monetary damages may not be sufficient to remedy a
breach by either Party of this ARTICLE 11 and agree that the non-breaching Party
will be entitled to seek specific performance, injunctive and/or other equitable
relief to prevent breaches of this ARTICLE 11 and to specifically enforce the
provisions hereof in addition to any other remedies available at law or in
equity. These remedies will not be the exclusive remedies for breach of this
ARTICLE 11 but will be in addition to any and all other remedies available at
law or in equity.

- 28 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

ARTICLE 12

DISPUTE RESOLUTION

12.1Commercial Disputes.

If any dispute arises out of this Agreement or any Product Agreement (other than
a dispute under Section 6.1(b) or a Technical Dispute, as defined herein), the
Parties will first try in good faith to resolve it in meetings of the Supply and
Quality Committee.  If the Supply and Quality Committee fails to resolve the
matter within [* * *], the dispute will immediately be referred to the Chief
Operating Officer (or another officer as he/she may designate) of each Party who
will meet and discuss as necessary to try to resolve the dispute
amicably.  Should the Parties fail to reach a resolution under this Section
12.1, the dispute will be referred to arbitration in accordance with Section
13.18.

12.2Technical Dispute Resolution.

If a dispute arises (other than disputes under Section 12.1) between the Parties
that is exclusively related to technical aspects of the manufacturing,
packaging, labelling, quality control testing, handling, storage, or other
activities under this Agreement (a “Technical Dispute”), the Parties will make
all reasonable efforts to resolve the dispute by good faith negotiations in the
Supply and Quality Committee.  In that regard, the Supply and Quality Committee
will, as soon as possible and in any event no later than [* * *] after a written
request from either Party to the other, meet in good faith to resolve any
Technical Dispute.  If, despite this meeting, the Parties are unable to resolve
a Technical Dispute within a reasonable time, and in any event within [* * *] of
the written request, the Technical Dispute will, at the request of either Party,
be referred for determination to an expert in accordance with Exhibit A.  If the
Parties cannot agree using good faith efforts that a dispute is a Technical
Dispute, Section 12.1 will prevail.  For greater certainty, the Parties agree
that the release of the Products for sale or distribution under the applicable
marketing approval for the Products will not by itself indicate compliance by
Patheon with its obligations for the Manufacturing Services and further that
nothing in this Agreement (including Exhibit A) will remove or limit the
authority of the relevant qualified person (as specified by the Quality
Agreement) to determine whether the Products are to be released for sale or
distribution.

ARTICLE 13

MISCELLANEOUS

13.1Inventions.

 

(a)

For the term of this Agreement, Client hereby grants to Patheon a non-exclusive,
paid-up, royalty-free, non-transferable license of Client Intellectual Property
solely to perform the Manufacturing Services as set forth under this Agreement,
the Product Agreement and the Quality Agreement.

 

(b)

All Client Intellectual Property will be the exclusive property of Client.  If,
at any time before or during the Term, Patheon owns (solely or jointly) any
Client Intellectual Property, Patheon agrees to assign and does hereby assign
all right, title and interest in and to such Client Intellectual Property to
Client.  Patheon shall, and shall cause its Affiliates to, execute and deliver
all requested assignments and other documents, and take such other

- 29 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

 

actions as Client may reasonably request at Client’s cost, in order to perfect
and enforce Client’s rights in the Client Intellectual Property.  Patheon shall,
at Client’s cost and expense, provide all relevant information in its and its
Affiliates’ possession and other reasonable assistance to Client so that Client
can conduct a timely and accurate analysis of the likelihood that any Client
Intellectual Property to be assigned or assigned to Client by Patheon infringes
the intellectual property rights of a Third Party.

 

(c)

All Patheon Intellectual Property will be the exclusive property of Patheon.
Patheon hereby grants to Client a perpetual, irrevocable, non-exclusive,
paid-up, royalty-free license to use the Patheon Intellectual Property used by
Patheon to perform the Manufacturing Services to enable Client itself to
manufacture the Product(s). If, at any time before or during the Term, Client
owns (solely or jointly) any Patheon Intellectual Property, Client agrees to
assign and does hereby assign all right, title and interest in and to such
Patheon Intellectual Property to Patheon.  Client shall, and shall cause its
Affiliates to, execute and deliver all requested assignments and other
documents, and take such other actions as Patheon may reasonably request at
Patheon’s cost, in order to perfect and enforce Patheon’s rights in the Patheon
Intellectual Property.  [* * *]

 

(d)

Each Party will be solely responsible for the costs of filing, prosecution, and
maintenance of patents and patent applications on its own Inventions.

 

(e)

Either Party will give the other Party written notice, as promptly as
practicable, of all Inventions arising under this Agreement.  On request, either
Party shall provide all reasonably necessary documentation and support (subject
to the other Party reimbursing its time and expenses in doing so) to transfer
any Intellectual Property belonging to the Party that has ownership of it (in
accordance with this Section 13.1) to enable the other Party to register any
Inventions. On request from Client, Patheon shall supply with a written summary
of all Inventions arising during the performance of the Manufacturing Services
which constitute Client Intellectual Property.

13.2Intellectual Property.

Neither Party has, nor will it acquire, any interest in any of the other Party’s
Intellectual Property unless otherwise expressly agreed to in writing.  Neither
Party will use any Intellectual Property of the other Party, except as
specifically authorized by the other Party or as required for the performance of
its obligations under this Agreement.

13.3 [* * *]

13.4Insurance.

Each Party will maintain commercial general liability insurance, including
blanket contractual liability insurance covering the obligations of that Party
under this Agreement through the term of this Agreement and for a period of [* *
*] thereafter.  Patheon’s insurance policy will have policy limits of not less
than [* * *].  If requested Patheon will give Client a certificate of insurance
evidencing the above and showing the name of the issuing company, the policy
number, the effective date, the expiration date, and the limits of
liability.  Such insurance certificate will further provide for a minimum of [*
* *] written notice to the insured of a cancellation of, or material change in,
the insurance.

- 30 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

13.5Independent Contractors.

The Parties are independent contractors and this Agreement and any Product
Agreement will not be construed to create between Patheon and Client any other
relationship such as, by way of example only, that of employer-employee,
principal agent, joint-venturer, co-partners, or any similar relationship, the
existence of which is expressly denied by the Parties.

13.6No Waiver.

Neither Party's failure to require the other Party to comply with any provision
of this Agreement or any Product Agreement will be deemed a waiver of the
provision or any other provision of this Agreement or any Product Agreement,
with the exception of Sections 6.1 and 8.2 of this Agreement.

13.7Assignment and Subcontracting.

 

(a)

Patheon may not assign this Agreement or any Product Agreement or any of its
associated rights or obligations without the written consent of Client, this
consent not to be unreasonably withheld.  But Patheon may arrange for Affiliates
or subcontractors to perform Manufacturing Services, including specific testing
services, under any Product Agreement with the consent of Client; provided,
however, that Patheon will remain solely liable to Client for its obligations
under this Agreement, and for the obligations of it or the applicable Affiliate
of Patheon under the Quality Agreement, if the Manufacturing Services are
subcontracted.  Nothing in this Agreement shall prevent Patheon subcontracting
work to the Patheon Affiliate responsible for the Manufacturing Site specified
as performing the Manufacturing Services in the Product Agreement.

 

(b)

Subject to Section 8.2(e), Client may assign this Agreement or any Product
Agreement or any of its associated rights or obligations without approval from
Patheon.  But Client will give Patheon prior written notice of any assignment,
any assignee will covenant in writing with Patheon to be bound by the terms of
this Agreement or the Product Agreement, and Client will remain liable
hereunder.  [* * *]

 

(c)

Notwithstanding the foregoing provisions of this Section 13.7, either Party may
assign this Agreement or any Product Agreement to (i) any of its Affiliates or
(ii) a successor to or purchaser of all or substantially all of its business,
but the assignee must execute an agreement with the non-assigning Party whereby
it agrees to be bound hereunder.

13.8Force Majeure.

Neither Party will be liable for the failure to perform its obligations under
this Agreement or any Product Agreement if the failure is caused by an event
beyond that Party's reasonable control and without that Party’s fault or
negligence (a "Force Majeure Event").  A Party claiming a right to excused
performance under this Section 13.8 will immediately notify the other Party in
writing of the extent of its inability to perform, which notice will specify the
event beyond its reasonable control that prevents the performance.  Neither
Party will be entitled to rely on a Force Majeure Event to relieve it from an
obligation to pay money (including any interest for delayed payment) which would
otherwise be due and payable under this Agreement or any Product Agreement.

- 31 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

13.9Additional Product.

Additional Products may be added to, or existing Products deleted from, any
Product Agreement by amendments to the Product Agreement including Schedules A,
B, C, and D as applicable.

13.10Notices.

Unless otherwise agreed in a Product Agreement, any notice, approval,
instruction or other written communication required or permitted hereunder will
be sufficient if made or given to the other Party by personal delivery or
confirmed receipt email or by sending the same by first class mail, postage
prepaid to the respective addresses or electronic mail addresses set forth
below:

If to Client:

Paratek Pharmaceuticals, Inc.

75 Park Plaza, 4th Floor

Boston, MA 02116

USA

Attention: General Counsel

[* * *]

Email addresses (any notice to be sent to both): [* * *]

If to Patheon:

Patheon UK Limited

Kingfisher Drive

Covingham

Swindon SN3 5BZ

United Kingdom

Attention: [* * *]

or to any other addresses or electronic mail addresses given to the other Party
in accordance with the terms of this Section 13.10.  Notices or written
communications made or given by personal delivery, or electronic mail will be
deemed to have been sufficiently made or given when sent (receipt acknowledged),
or if mailed, five days after being deposited in the United States, Canada, or
European Union mail, postage prepaid or upon receipt, whichever is sooner.

13.11Severability.

If any provision of this Agreement or any Product Agreement is determined by a
court of competent jurisdiction to be invalid, illegal, or unenforceable in any
respect, that determination will not impair or affect the validity, legality, or
enforceability of the remaining provisions, because each provision is separate,
severable, and distinct.

13.12Entire Agreement.

This Agreement, together with the applicable Product Agreement and the Quality
Agreement, constitutes the full, complete, final and integrated agreement
between the Parties relating to the subject matter hereof and supersedes all
previous written or oral negotiations, commitments, agreements, transactions, or
understandings concerning the subject matter hereof.  Any modification,

- 32 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

amendment, or supplement to this Agreement or any Product Agreement must be in
writing and signed by authorized representatives of both Parties.  In case of
conflict, the prevailing order of documents will be this Agreement, the Product
Agreement, and the Quality Agreement.  

13.13Other Terms.

No terms, provisions or conditions of any purchase order or other business form
or written authorization used by Client or Patheon will have any effect on the
rights, duties, or obligations of the Parties under or otherwise modify this
Agreement or any Product Agreement, regardless of any failure of Client or
Patheon to object to the terms, provisions, or conditions unless the document
specifically refers to this Agreement or the applicable Product Agreement and is
signed by both Parties.

13.14No Third Party Benefit or Right.

For greater certainty, nothing in this Agreement or any Product Agreement will
confer or be construed as conferring on any third party any benefit or the right
to enforce any express or implied term of this Agreement or any Product
Agreement.

13.15Execution in Counterparts.

This Agreement and any Product Agreement may be executed in two or more
counterparts, by original, facsimile or “pdf” signature, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.

13.16Use of Client Name.

Patheon will not make any use of Client’s name, trademarks or logo or any
variations thereof, alone or with any other word or words (including in customer
lists or related marketing and promotion material), without the prior written
consent of Client, which consent will not be unreasonably withheld. 

13.17Taxes.

[* * *]

13.18Governing Law.

This Agreement and any Product Agreement, unless otherwise agreed by the Parties
in the Product Agreement and then only for the purposes of that Product
Agreement, will be construed and enforced in accordance with the laws of [* *
*], without regard to the conflict of laws principles thereof.  All disputes
arising out of or in connection with the present contract shall be finally
settled under the Rules of Arbitration of the International Chamber of Commerce
by one or more arbitrators appointed in accordance with said Rules.  The seat of
the arbitration shall be [* * *].  The UN Convention on Contracts for the
International Sale of Goods will not apply to this Agreement.

- 33 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

13.19Further Assurances.

Each Party shall duly execute and deliver or cause to be duly executed and
delivered, such further instruments and do and cause to be done such further
acts, as may be necessary or appropriate in order to carry out the purposes and
intent of this Agreement.

13.20Supply and Quality Committee

 

(a)

Composition. Patheon and Client will designate a Supply and Quality Committee
with an equal number of representatives from each Party to serve as a
coordinating body for all activities under this Agreement, including each
Product Agreement and the Quality Agreement. The Supply and Quality Committee
shall be comprised of an equal number of representatives of each Party.  Each
Party shall appoint its respective representatives to the Supply and Quality
Committee within [* * *] days of agreement between the Parties on the
establishment of the Supply and Quality Committee, and each Party, from time to
time, may substitute [* * *] or more of its representatives, in its sole
discretion, effective upon notice to the other Party of such change.  All Supply
and Quality Committee representatives shall have appropriate expertise,
seniority, decision-making authority and relevant expertise in matters related
to the manufacturing and supply of the Product.  

 

(b)

Meetings.  The Supply and Quality Committee shall meet as necessary to carry out
its duties under this Section 13.20, [* * *].  The Supply and Quality Committee
shall meet in-person at Client or Patheon, or, alternatively, by means of
teleconference, videoconference or other similar communications equipment.

 

(c)

Supply and Quality Committee Responsibilities.  The Supply and Quality Committee
shall provide a forum for the discussion, coordination and review of all
activities under this Agreement (including under any Product Agreement and the
Quality Agreement), and shall in particular have responsibility for the
following: (a) reviewing key metrics for the Product’s production and quality,
and reviewing and monitoring any required remediation with respect to production
and quality for the Product; (b) reviewing Patheon’s capacity and short-term and
long-term planning for clinical and commercial supply of the Product, including
anticipating any capacity shortfalls; and (c) establishing resource priorities
and resolving resource conflicts.

 

(d)

Decision-Making. All of each Party’s representatives on the Supply and Quality
Committee shall collectively have [* * *] with respect to decisions before the
Supply and Quality Committee.  All decisions of the Supply and Quality Committee
must be made by unanimous consent, which shall be documented in written minutes
of the Supply and Quality Committee and signed by a representative of each
Party.

[Signature page to follow]

 

 

- 34 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
executed this Agreement as of the Effective Date.

 

 

PATHEON UK LIMITED

 

 

 

 

 

By:

 

/s/ Andrew Robinson

 

 

 

 

 

Name:

 

Andrew Robinson

 

 

 

 

 

Title:

 

Director

 

 

 

 

 

Date:

 

7/28/17

 

 

 

 

 

PARATEK PHARMACEUTICALS INC.

 

 

 

 

 

By:

 

/s/ William M. Haskel

 

 

 

 

 

Name:

 

William M. Haskel

 

 

 

 

 

Title:

 

SVP, General Counsel and Corporate Secretary

 

 

 

 

 

Date:

 

7/28/17

 

 

 

[Signature page to Master Manufacturing Services Agreement]

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

APPENDIX 1

FORM OF PRODUCT AGREEMENT

(Includes Schedules A to D)

PRODUCT AGREEMENT

This Product Agreement (this “Product Agreement”) is issued under the Master
Manufacturing Services Agreement dated July 28, 2017 between Patheon UK Limited
and Paratek Pharmaceuticals Inc. (the “Master Agreement”), and is entered into
[insert effective date] (the “Effective Date”), between Patheon UK Limited, a
corporation existing under the laws of England [or applicable founding
jurisdiction for Patheon Affiliate], having a principal place of business at
Kingfisher Drive, Covingham, Swindon, SN3 5BZ, England (“Patheon”) and Paratek
Pharmaceuticals Inc. a corporation existing under the laws of Delaware, of 4th
Floor, 75 Park Plaza, Boston, MA 02116, USA (“Client”).

The terms and conditions of the Master Agreement are incorporated herein except
to the extent this Product Agreement expressly references the specific provision
in the Master Agreement to be modified by this Product Agreement.  All
capitalized terms that are used but not defined in this Product Agreement will
have the respective meanings given to them in the Master Agreement.

The Schedules to this Product Agreement are incorporated into and will be
construed in accordance with the terms of this Product Agreement.

 

1.

Product List and Specifications (See Schedule A attached hereto)

 

2.

[* * *] Price (See Schedule B attached hereto)

 

3.

Annual Stability Testing and Validation Activities (if applicable) (See Schedule
C attached hereto)

 

4.

Active Materials[* * *] (See Schedule D attached hereto)

 

5.

[* * *]

 

6.

Territory: (insert the description of the Territory here)

 

7.

Manufacturing Site: (insert address of Patheon Manufacturing Site where the
Manufacturing Services will be performed)

 

8.

[* * *]

 

9.

Currency: (if applicable under Section 1.4 of the Master Agreement) [* * *]

 

10.

Initial Product Term: (per Section 8.1 of the Master Agreement) from the
Effective Date until [* * *]

 

11.

Notices: (if applicable under Section 13.10 of the Master Agreement)

 

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

 

12.

Other Modifications to the Master Agreement: (if applicable under Section 1.2 of
the Master Agreement)

 

13.

[* * *]

 

 

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
executed this Product Agreement as of the Effective Date set forth above.

 

 

PATHEON UK LIMITED

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

PARATEK PHARMACEUTICALS INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

SCHEDULE A

PRODUCT LIST AND SPECIFICATIONS

Product List

[insert product list]

Specifications

Prior to the start of commercial manufacturing of Product under this Agreement,
Client will give Patheon the originally executed copies of the Specifications as
approved by the applicable Regulatory Authority, which shall be appropriately
referred to in the Quality Agreement.  If the Specifications received are
subsequently amended, then Client will give Patheon the revised and originally
executed copies of the revised Specifications.  Upon acceptance of the revised
Specifications, Patheon will give Client a signed and dated receipt indicating
Patheon’s acceptance of the revised Specifications.

 

 

 

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

SCHEDULE B

[* * *] PRICE

[Insert Price Table]

 

Manufacturing Assumptions:

Packaging Assumptions:

Testing Assumptions:

The following cost items are included in the Price for the Products:

[* * *]

The following cost items are not included in the Price for the Products:

[* * *]

 

 

 

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

SCHEDULE C

ANNUAL STABILITY TESTING [and VALIDATION ACTIVITIES (if applicable)]

Patheon and Client will agree in writing on any stability testing to be
performed by Patheon on the Products.  This agreement will specify the
commercial and Product stability protocols applicable to the stability testing
and the fees payable by Client for this testing including the Price for the
Product withdrawn for the stability testing.

[NTD: Schedule C should clearly indicate when and/or under what conditions
Patheon’s responsibility to perform stability testing will end]

 

 

 

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

SCHEDULE D

ACTIVE MATERIALS

 

Active Materials

Supplier

•

•

•

•

 

[* * *]

 

[End of Product Agreement]

 

 

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

EXHIBIT A

TECHNICAL DISPUTE RESOLUTION

Technical Disputes which cannot be resolved by negotiation as provided in
Section 12.2 will be resolved in the following manner:

1.Appointment of Expert. Within [* * *] after a Party requests under Section
12.2 that an expert be appointed to resolve a Technical Dispute, the Parties
will jointly appoint a mutually acceptable expert with experience and expertise
in the subject matter of the dispute.  If the Parties are unable to so agree
within the [* * *] period, or if there is a disclosure of a conflict by an
expert under Paragraph 2 hereof which results in the Parties not confirming the
appointment of the expert, then an expert (willing to act in that capacity
hereunder) will be appointed by an experienced arbitrator on the roster of the
American Arbitration Association.

2.Conflicts of Interest.  Any person appointed as an expert will be entitled to
act and continue to act as an expert even if at the time of his appointment or
at any time before he gives his determination, he has or may have some interest
or duty which conflicts or may conflict with his appointment if before accepting
the appointment (or as soon as practicable after he becomes aware of the
conflict or potential conflict) he fully discloses the interest or duty and the
Parties will, after the disclosure, have confirmed his appointment.

3.[* * *]

4.Procedure.  Where an expert is appointed:

 

(a)

Timing.  The expert will be so appointed on condition that (i) he promptly fixes
a reasonable time and place for receiving representations, submissions or
information from the Parties and that he issues the authorizations to the
Parties and any relevant third party for the proper conduct of his determination
and any hearing and (ii) he renders his decision (with full reasons) within [* *
*] (or another date as the Parties and the expert may agree) after receipt of
all information requested by him under Paragraph 4(b) hereof.

 

(b)

Disclosure of Evidence.  The Parties undertake one to the other to give to any
expert all the evidence and information within their respective possession or
control as the expert may reasonably consider necessary for determining the
matter before him which they will disclose promptly and in any event within [* *
*] of a written request from the relevant expert to do so.  All disclosures to
such expert shall be subject to confidentiality obligations at least as strict
as those in the Master Agreement.

 

(c)

Advisors.  Each Party may appoint any counsel, consultants and advisors as it
feels appropriate to assist the expert in his determination and so as to present
their respective cases so that at all times the Parties will co-operate and seek
to narrow and limit the issues to be determined.

 

(d)

Appointment of New Expert.  If within the time specified in Paragraph 4(a) above
the expert will not have rendered a decision in accordance with his appointment,
a new expert may (at the request of either Party) be appointed and the
appointment of the existing expert will thereupon cease for the purposes of
determining the matter at issue

 

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

 

between the Parties except if the existing expert renders his decision with full
reasons prior to the appointment of the new expert, then this decision will have
effect and the proposed appointment of the new expert will be withdrawn.

 

(e)

Final and Binding.  The determination of the expert will, except for fraud or
manifest error, be final and binding upon the Parties.

 

(f)

Costs.  Each Party will bear its own costs for any matter referred to an expert
hereunder and, in the absence of express provision in the Agreement to the
contrary, the costs and expenses of the expert will be shared equally by the
Parties.

For greater certainty, the release of the Products for sale or distribution
under the applicable marketing approval for the Products will not by itself
indicate compliance by Patheon with its obligations for the Manufacturing
Services and further nothing in this Agreement (including this Exhibit A) will
remove or limit the authority of the relevant qualified person (as specified by
the Quality Agreement) to determine whether the Products are to be released for
sale or distribution.

 

 

 

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Master Manufacturing Services Agreement

 

EXHIBIT B

QUARTERLY ACTIVE MATERIALS INVENTORY REPORT

 

TO:

 

Paratek Pharmaceuticals Inc.

 

 

 

FROM:

 

PATHEON UK LIMITED [or applicable Patheon Affiliate]

 

 

 

RE:

 

Active Materials quarterly inventory report under Section 2.2(a) of the Master
Manufacturing Services Agreement dated • (the "Agreement")

 

 

 

 

Reporting quarter:

 

 

 

 

 

 

 

 

 

Active Materials on hand at beginning of quarter:

 

 

kg

(A)

 

 

 

 

 

Active Materials on hand at end of quarter:

 

 

kg

(B)

 

 

 

 

 

Quantity Received during quarter:

 

 

kg

(C)

 

 

 

 

 

Quantity Dispensed1 during quarter:

 

 

kg

 

(A + C – B)

 

 

 

 

 

 

 

 

 

Quantity Converted during quarter:

 

 

kg

 

(total Active Materials in Products produced

and not rejected, recalled or returned or in work-in-process)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Capitalized terms used in this report have the meanings given to the terms in
the Agreement.

 

PATHEON UK LIMITED

 

DATE:

 

 

[or applicable Patheon Affiliate]

 

 

 

 

 

Per:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXHIBIT C

[* * *]

 

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

PRODUCT AGREEMENT

This Product Agreement (this “Product Agreement”) is issued under the Master
Manufacturing Services Agreement dated July 28, 2017 between Patheon UK Limited
and Paratek Pharmaceuticals Inc. (the “Master Agreement”), and is entered into
as of July 28, 2017 (the “Effective Date”), between Patheon UK Limited, a
corporation existing under the laws of England, having a principal place of
business at Kingfisher Drive, Covingham, Swindon, SN3 5BZ, England (“Patheon”)
and Paratek Pharmaceuticals Inc. a corporation existing under the laws of
Delaware, of 4th Floor, 75 Park Plaza, Boston, MA 02116, USA (“Client”).

The terms and conditions of the Master Agreement are incorporated herein except
to the extent this Product Agreement expressly references the specific provision
in the Master Agreement to be modified by this Product Agreement.  All
capitalized terms that are used but not defined in this Product Agreement will
have the respective meanings given to them in the Master Agreement.

The Schedules to this Product Agreement are incorporated into and will be
construed in accordance with the terms of this Product Agreement.

 

14.

Product List and Specifications (See Schedule A attached hereto).

 

15.

[* * *] Price (See Schedule B attached hereto).

 

16.

Annual Stability Testing (See Schedule C attached hereto).

 

17.

Active Materials[* * *] (See Schedule D attached hereto).

 

18.

[* * *]

 

19.

Territory: [* * *]

 

20.

Manufacturing Site: [* * *]

 

21.

[* * *]

 

22.

Currency: [* * *]

 

23.

[* * *]

 

24.

Initial Product Term: per Section 8.1 of the Master Agreement, from the
Effective Date until [* * *]

 

25.

Notices: As stated in Section 13.10 of the Master Agreement

 

26.

Other Modifications to the Master Agreement: [* * *]

[Signature page to Product Agreement]

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
executed this Product Agreement as of the Effective Date set forth above.

 

 

PATHEON UK LIMITED

 

 

 

 

 

By:

 

/s/ Andrew Robinson

 

 

 

 

 

Name:

 

Andrew Robinson

 

 

 

 

 

Title:

 

Director

 

 

 

 

 

Date:

 

7/28/17

 

 

 

 

 

PARATEK PHARMACEUTICALS INC.

 

 

 

 

 

By:

 

/s/ William M. Haskel

 

 

 

 

 

Name:

 

William M. Haskel

 

 

 

 

 

Title:

 

SVP, General Counsel and Corporate Secretary

 

 

 

 

 

Date:

 

7/28/17

 

 

[Signature page to Product Agreement]

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

SCHEDULE A

PRODUCT LIST AND SPECIFICATIONS

Product List

Product

Vial Size

Fill Volume

Lyo Cycle Duration

Packaging Configuration

PTK0796 lyophilized vials

[* * *]

[* * *]

[* * *]

[* * *]

 

Specifications

Prior to the start of commercial manufacturing of Product under this Agreement,
Client will give Patheon the originally executed copies of the Specifications as
approved by the applicable Regulatory Authority, which shall be appropriately
referred to in the Quality Agreement.  If the Specifications received are
subsequently amended, then Client will give Patheon the revised and originally
executed copies of the revised Specifications.  Upon acceptance of the revised
Specifications, Patheon will give Client a signed and dated receipt indicating
Patheon’s acceptance of the revised Specifications.

 

 

 

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

SCHEDULE B

[* * *] PRICE

[* * *]

Manufacturing Assumptions:

[* * *]

Packaging Assumptions:

[* * *]

Testing Assumptions:

[* * *]

Cleaning Assumptions:

[* * *]

Supply Chain Assumptions:

[* * *]

The following cost items are included in the Price for the Products:

[* * *]

The following cost items are not included in the Price for the Products:

[* * *]

 

 

 

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

SCHEDULE C

ANNUAL STABILITY TESTING

Patheon and Client will agree in writing on any stability testing to be
performed by Patheon on the Products.  The Quality Agreement will specify the
commercial and Product stability protocols applicable to the stability testing
and the fees payable by Client for this testing including the Price for the
Product withdrawn for the stability testing.

 

 

 

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

SCHEDULE D

ACTIVE MATERIALS

 

Active Materials

Supplier

ptk0796

 

 

[* * *]

 